DETAILED ACTION
Response to Amendment
Claims 1-24 are pending. Claims 1-22 are amended directly or by dependency on an amended claim. Claims 23-24 are new.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed January 12, 2021, with respect to the 35 USC 103 rejections of claims 1-22 along with accompanying amendments received on the same date have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-22 have been withdrawn. 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The following art is cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims: 

US 20150157267 A1: “A method, including acquiring a body cavity image and receiving first and second sets of mapping points from a probe inserted into the cavity.  A first registration, having a first cumulative error value, is performed between the first set's mapping points and the image, each of the first set's mapping points having a respective first point error value, and a 3D anatomical map is generated including the first set's mapping points whose respective first point error values are less than a specified threshold” “periodically selecting which of the received mapping points to include in the 3D anatomical map, and which of the received mapping points to exclude from the Map” (CT) system

US 20180055468 A1: “the methods and systems described herein may be used with different types of medical images for different types of anatomical structures generated using various types of imaging modalities, including but not limited to a magnetic resonance imaging (MRI) scan, a position emission tomography (PET) scan, an x-ray computed tomography (CT) scan, a nuclear medicine (NM) scan, a computed radiography (CR) scan, an x-ray angiography (XA) scan, a breast tomosynthesis, and other modalities as defined by the Digital Imaging and Communications in Medicine (DICOM) standard” “For example, when the reading physician attempts to characterize a lesion as a "mass" but only labels the lesion on one view (one medical image), the reporting application 65 may initiate one or more automated actions, such as generating a warning, modifying the characterization, preventing the characterization, or a combination thereof, because the ACR BI-RADS.RTM. standard indicates that the term "mass" should only be applied to lesions visible on two views and these requirements may be implemented in one or more stored rules”

US 20180218501 A1: “medical image(s) may be 2D or 3D” “identifying a plurality of objects in a medical image; selecting a subset of the objects by applying a morphology filter to the plurality of objects, wherein the morphology filter determines a morphological feature associated with each of the plurality of objects and excludes at least one object from the subset when the morphological feature of the at least one object exceeds a predetermined threshold”

US 10832469 B2: “In an embodiment, pixels in the source image can be marked for exclusion (and ignored when generating the three-dimensional point cloud) because other source images will include better views of the depicted aspect of the target object, and those source images can be used instead”
US 6081739 A: “A conventional digital panoramic radiographic unit includes sonic or optical three dimensional scanning detector and a color video detector so that when the panoramic x-ray data is obtained, three dimensional contour of the surface of the patient's skin and the outward visual appearance of the patient's skin are also obtained as correlated data sets. The correlated data sets are then stored within a computer system as three sets of simultaneously or near simultaneously taken correlated data. The correlated data is then deconvolved to form a two-dimensional image of the tooth and jaw structure of patient as correlated to the patient's jaw and lip contours and visual appearance from a selected viewpoint”

US 20140163375 A1: “The ultrasound cover is positioned on a patent to be examined and conformed to the shape of the patient's body.  RF ultrasound signals are acquired from the plurality of sensors and a 3-D model of the patient created from extracted echoes. The cover may be used with a diagnostic system that includes a computer configured to compare ultrasound data to a orthopedic-specific dataset to locate bony boundaries” “proper determination of the preset threshold or filtering algorithm may prevent the false selection of a falsely detected echo”

US 20150223902 A1: “Multiple points could be created and linked together, to allow the user to mark exactly what is relevant to the case while avoiding the need to import a computed tomography (CT) image or use a significant amount of radiation or contrast for a rotational angiography. During a procedure, any 3D Marks could be viewed in conjunction with the sensed catheter location to provide alternate views of the task, without the need to move an associated catheter support or movement mechanism, e.g., a "C-arm." The user may thus avoid the 

US 20150348247 A1: (CT) images, “For instance, pixel values at or below a certain level may be automatically or manually marked as system level noise and may therefore be excluded from the regional mapping”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661